Name: 94/608/EC: Commission Decision of 8 September 1994 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  America;  trade;  cooperation policy
 Date Published: 1994-09-16

 Avis juridique important|31994D060894/608/EC: Commission Decision of 8 September 1994 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community Official Journal L 241 , 16/09/1994 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 61 P. 0047 Swedish special edition: Chapter 3 Volume 61 P. 0047 COMMISSION DECISION of 8 September 1994 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (94/608/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Commission Decision 94/113/EC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 94/387/EC (4), establishes a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of the United States of America have forwarded an amendment to their list of teams; Whereas it is now necessary to amend the list of approved teams as regards the United States of America; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Part 3 of the Annex to Decision 92/452/EEC is amended as follows: the following embryo collection team is added: "" ID="1">'940H071> ID="2">Moulton Embryos> ID="3">Dr Virgil J. Brown'"> Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 10. 10. 1989, p. 1. (2) OJ No L 53, 24. 2. 1994, p. 23. (3) OJ No L 250, 29. 8. 1992, p. 40. (4) OJ No L 176, 9. 7. 1994, p. 27.